DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
The limitation “a transmission gear defining splines that engage with the drive shaft” (claim 1) must be shown or the features canceled from the claims.  Currently the drawings fail to identify any element with a reference character described in the specification as being the claimed splines.  Further, transmission gear (32) does not appear to engage the drive shaft (22) in any manner, splined or otherwise.  Rather, only worm (24) appears to engage the drive shaft (22).  
The claim 1 limitations of “a three-dimensional area” and “largest cross-sectional area” and “a circular area” and “a size of the cross-sectional area decreases” must be shown or canceled from the claims.
The claim 5 limitations “spheroid” and “generating ellipse” must be shown or canceled form the claims.
Since the above noted features appear to be critical to invention novelty, a detailed illustration is essential for a proper understanding of the invention.  Accordingly, a mere graphical symbol or labeled representation is not acceptable.1 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 1 limitation “a transmission gear defining splines that engage with the drive shaft” contradicts the disclosure and is thus unclear.2  More particularly, the disclosure depicts worm (24), rather than transmission gear (32), as engaging the drive shaft (22).  However, worm (24) cannot be the transmission gear since, for example, the spindle (60) does not extend through worm (24) as is required of the transmission gear in the claims.
The claim 1 limitation “the bearing part is confined by a three-dimensional area that viewed in a direction of the cylinder axis defines a largest cross-sectional area… defines a circular area” is unclear as to what element confines the bearing part and defines the three areas.  If applicant intends for the areas not to be defined by any structural element but rather be any space without structural boundary then note that the limitation is infinitely broad since any and every bearing part in existence, or any real world part for that matter, is inherently confined by an infinite number of cross-sectional areas of infinitely varying sizes.
The claim 2 limitation “precise fit” is not expressly disclosed to require any specific magnitude or measure such that the limitation is a subjective, relative and unclear term of degree.  See MPEP 2173.05(b).
The claim 3 and claim 4 limitation “a third axis” is recited without reference frame to any structure such that it is unclear how the limitation is to limit the invention.  Additionally, it is unclear how a “plane” which by definition is flat can be “defined by the cylinder axis” which by definition is linear.  Still further “a diameter of the three-dimensional area” is unclear since the “three-dimensional area is not linked to any specific structural element.
The claim 5 limitation “the three-dimensional area is defined by a spheroid, which has a generating ellipse” is unclear as to what structural element has the area/spheroid/ellipse.
The claim 6 limitation “identical in configuration” is unclear as to the intended manner of “configuration”.  For instance, does the limitation limit to identical shape, identical material, merely located in a common assembly, or some other manner. 
The claim 7 limitation “wherein each bearing opening is located below respective outlets of the housing” contradicts the disclosure and is thus unclear.  Note that the figures show the bearing openings and housing outlets to be arranged about a common axis (44) such that neither is below the other.
Claim 10 is unclear as to whether the “splines” are to refer to the same element as the previously recited claim 1 “splines” or if they are in addition thereto.  Further it is unclear whether the term “splines” is being misused noting that an external tooth, teeth or thread of a gear or worm is not normally referred to as splines.  Rather, splined connections are routinely used in the art to refer to the connections between an inner surface of a worm or gear and the external surface of a shaft.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 14 is unclear as to that element defines the “three-dimensional area” and how the area can be “mirror-symmetrical” to a mirror plane.  Further, it is unclear what element defines the “cross section” and/or how the plane (flat by definition) can be defined by axis (linear by definition).
Claim 16 is unclear as to what element defines the cross-sectional area.
Claim 17 is unclear as to what element the diameter belongs.
Claim 18 is unclear as to what element the tree-dimensional area belongs.
Claim 20 is unclear as to what element the three-dimensional area belongs and further unclear as to how a three-dimensional area can be mirror-symmetrical to planes (which are each only two dimensional by definition).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Angerer WO2018/019609.

As noted in the 35 USC 112 clarity rejections elsewhere above uncertainty exists as to the true intended claim meaning and scope.  In accordance with MPEP § 2173.06, the examiner applies the prior art in the interest of compact prosecution assuming applicant might have meant to claim a worm in addition to the transmission gear with respective/perpendicular rotational axis thereof.  However, an exhaustive mapping of the art to every limitation of all claims would require improper speculation and assumption as to claim meaning and scope.3  
If applicant intends for the splines to be at the connection to be between the transmission gear and worm (contrary to the accepted meaning of splines, see 35 USC clarity rejections above), then Angerer anticipates claims 1 and 10 (as best understood) under 35 USC 102 to include an actuating drive comprising: an electric motor (2) configured to drive a drive shaft (5), a transmission (30) having a housing (22) rigidly connected with the electric motor,  a worm (6) defining a worm rotational axis (axis about which 5 and 6 rotate), and a transmission gear (27) defining splines (i.e., teeth of the gear) that engage with the worm and defining a gear rotational axis (rotational axis of 27), a bearing part (41, 42) located between the transmission gear and the housing, and a spindle (35) defining a spindle axis (rotational axis of 35) extending parallel to the gear rotational axis, wherein the spindle extends through an internal thread (internal thread of 27) of the transmission gear and through outlets (47, 48) in the housing and is in engagement with the internal thread, wherein the housing defines a cylinder bore (bore in 41 receiving 41 and 42) configured to receive the bearing part and defines a cylinder axis (axis of bore in 41 receiving 41 and 42), wherein the bearing part is confined by a three-dimensional area (three-dimensional area confining 41 and 42) that, viewed in a direction of the cylinder axis, defines a largest cross-sectional area thereof at a right angle to the cylinder axis at an intersection (intersection of cylinder axis and gear rotational axis) of the cylinder axis with the gear rotational axis, wherein the largest cross-sectional area defines a circular area (circular area receiving 41 and 42), and wherein, with increasing distance from the intersection along the gear cylinder axis a size of the cross-sectional area decreases, wherein the bearing part defines two bearing shells (shells of 41 and 42), each of which defines a bearing opening (openings in 41 and 42) centered relative to the rotational axis, and wherein the spindle penetrates said bearing openings, and the transmission gear is mounted rotatably in the bearing openings (see figs. 2 and 3).  
Note that if applicant intends for the worm to be part of the shaft such that the splines are at the connection between the transmission gear and the worm part of the shaft then claims 1 and 10 are anticipated under 35 USC 102 in a manner similar to that explained above.
As yet another alternative, if applicant intends for the splines to be internal of the worm to mate the worm to the drive shaft, then Angerer suggests claims 1 and 10 (as best understood) as obvious under 35 USC 103 to include an actuating drive comprising: an electric motor (2) configured to drive a drive shaft (5), a transmission (30) having a housing (22) rigidly connected with the electric motor,  a worm (6) defining a worm rotational axis (axis about which 5 and 6 rotate), and a transmission gear (27) defining a gear rotational axis (rotational axis of 27), a bearing part (41, 42) located between the transmission gear and the housing, and a spindle (35) defining a spindle axis (rotational axis of 35) extending parallel to the gear rotational axis, wherein the spindle extends through an internal thread (internal thread of 27) of the transmission gear and through outlets (47, 48) in the housing and is in engagement with the internal thread, wherein the housing defines a cylinder bore (bore in 41 receiving 41 and 42) configured to receive the bearing part and defines a cylinder axis (axis of bore in 41 receiving 41 and 42), wherein the bearing part is confined by a three-dimensional area (three-dimensional area confining 41 and 42) that, viewed in a direction of the cylinder axis, defines a largest cross-sectional area thereof at a right angle to the cylinder axis at an intersection (intersection of cylinder axis and gear rotational axis) of the cylinder axis with the gear rotational axis, wherein the largest cross-sectional area defines a circular area (circular area receiving 41 and 42), and wherein, with increasing distance from the intersection along the gear cylinder axis a size of the cross-sectional area decreases, wherein the bearing part defines two bearing shells (shells of 41 and 42), each of which defines a bearing opening (openings in 41 and 42) centered relative to the rotational axis, and wherein the spindle penetrates said bearing openings, and the transmission gear is mounted rotatably in the bearing openings (see figs. 2 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure use a spline connection between the worm and shaft, the examiner hereby taking Official Notice that it was extremely well known in the worm/shaft connection art to mount a worm or other type of gear to a shaft via a spline connection to better avoid unwanted rotational slippage there between.
Claims 2-7, 14, 16-18 and 20 require too much undue speculation to attempt mapping (see 35 USC 112 clarity rejections elsewhere above and footnote 3) however, the prior art appears to suggest applicant’s structure in as much as applicant’s own invention can be understood.
	Claim 8, note at least one support (57, 58, 59 and/or 66).
	Claim 9, note stub shafts (52, 53).
Claim 11, note cap (100).
Claim 13, note that the outlets (49) of the housing define slotted holes (in that they are oblong as seen in fig.3) defining a first inner clearance (circumferentially about 26) extending peripherally about the cylinder axis, and have a second inner clearance (parallel to 26) smaller than the first inner clearance and extending substantially parallel to the cylinder axis.
Claim 15.  An actuating drive according to claim 1, wherein each bearing shell (36) defines a cylinder segment shape (see figs. 2 and 3).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Angerer WO2018/019609 in view of Hetrick US2007/0290117.
Claim 19.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the Angerer worm wheel gear is a spherical gear since Hetrick teaches such to have been extremely well known to be desirable/routine/obvious in the worm/gear art (see written descriptions of “worm” and “spherical gear” in Hetrick).

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."
        2 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        3 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).